Response to Amendment
The proposed amendment amends claim 1 to include the limitation “wherein the capacitor electrode is formed with a first uniform pattern of first through-holes formed through a first current collector foil and absent in the capacitor material coated on the first current collector, and a total area of the first through-holes formed in the first current collector foil is no greater than about ten percent of a total area of the first current collector foil and the electrode of opposing electrical charge of lithium-ion battery anode material or the electrode of lithium-ion battery cathode material having” among other changes to the claim.  In addition, the Office disagrees that the amendments under the After Final Consideration Pilot Program 2.0 reflects subject matter already searched and considered by the Examiner.  Specifically, the subject matter of “the capacitor electrode is formed with a first uniform pattern of first through-holes formed through a first current collector foil and absent in the capacitor material coated on the first current collector” has not been previously searched nor considered by the Examiner.  Therefore, the Examiner contends that the amendment does raises new issues that would require further search and/or consideration.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729